[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO STRIKE # 109
The defendant has moved the court to strike count three of the plaintiff's complaint dated December 30, 1996.
The motion to strike count three is denied. A challenge to the legal sufficiency of a complaint, through a motion to strike, must be pleaded and ruled on before the defendant files on answer to the plaintiff's complaint. Burke v. Avitabile,32 Conn. App. 765, 769, 630 A.2d 624 (1993); Practice Book § 112. The defendant filed an answer and special defenses on January 22, 1997. The motion to strike was filed on March 26, 1997 and thus considered to have been waived. Practice Book § 113.
FORD, J.